915 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe QUAILES, Jr., Plaintiff-Appellant,v.STATE OF MARYLAND, Defendant-Appellee.
No. 90-6815.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1990.Decided Oct. 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-787-JFM)
Monroe Quailes, Jr., appellant pro se.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Monroe Quailes, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  Quailes v. State of Maryland, CA-90-787-JFM (D.Md. Mar. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We reject Quailes' claim that the statute of limitations was tolled by his mental disability